DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 12/21/2020.
The Amendments to Claims 1-6, filed 12/21/2020, are acknowledged and accepted.
Newly submitted Claims 7-8, filed 12/21/2020, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordo et al. (5237455), hereinafter Bordo in view of Vrachan et al. (2008/0049189), hereinafter Vrachan.
Regarding claim 1, Bordo discloses, in figures 1 and 2, a translucent cover member (22, combiner) for a head-up display device (head-up display apparatus, figure 1) (col. 3, lines 23-36), the translucent cover member (22, combiner) covering an opening (see annotated figure 1 below) of a housing (26, head-up display housing) of the head-up display device (head-up display apparatus, figure 1) and transmitting a display light from inside the housing to outside the housing (col. 2, lines 45-57), the translucent cover member, comprising: a base material made of a translucent resin (col. 3, lines 30-31 discloses a polycarbonate acrylic), the base material comprising l)a display light incidence side (23, reflective coating) that faces inside the housing (26, head-up display housing) and receives the display light from the inside of the housing (26, head-up display housing) (figure 1).
Bordo fails to disclose 2) a display light emission side that faces outside the housing and emits the display light to outside the housing; and a moth eye layer that is formed on the display light incidence side of the base material and suppresses reflection of light.
Vrachan discloses 2) a display light emission side (26, front panel) that faces outside the housing and emits the display light to outside the housing (see figure 3 shows light transmitting to the outside of the display system); and a moth eye layer (AR, anti-reflective coating) that is formed on the display light incidence side (65, circular-polarizing window) of the base material and suppresses reflection of light (paragraph 0086 and figure 3).


    PNG
    media_image1.png
    260
    519
    media_image1.png
    Greyscale

Regarding claim 2, Bordo discloses, in figures 1 and 2, a translucent cover member (22, combiner) (col. 3, lines 23-36), wherein the base material is made of a polycarbonate resin (col. 3, lines 30-31).
Bordo fails to disclose a hard coat layer that is formed on the display light emission side of the base material and protects the base material, wherein the base material is made of a polycarbonate resin.
Vrachan discloses a hard coat layer (glass laminate) that is formed on the display light emission side of the base material and protects the base material (paragraph 0086).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Bordo with the moth eye layer of Vrachan for the purpose of allowing the light to pass through without reflecting the light.
Regarding claim 3, Bordo discloses, in figures 1 and 2, a translucent cover member (22, combiner), the head-up display device (head-up display apparatus, figure 1) (col. 3, lines 23-36) 
Regarding claim 4, Bordo discloses, in figures 1 and 2, a translucent cover member (22, combiner) for a head-up display device (head-up display apparatus, figure 1) (col. 3, lines 23-36), wherein the head-up display is mounted in a vehicle (col. 2, lines 38-44), and the translucent cover member (22, combiner) is disposed in the housing (26, head-up display housing) such that a direction in which the translucent cover member (22, combiner) is unwound from a state wound around a winding shaft is parallels the virtual image viewing direction (col. 4, lines 39-46).
Regarding claim 5, Bordo discloses, in figures 1 and 2, a translucent cover member (22, combiner) for a head-up display device (head-up display apparatus, figure 1) (col. 3, lines 23-36), wherein the head-up display is mounted in a vehicle (col. 2, lines 38-44), and the translucent cover member (22, combiner) is disposed in the housing (26, head-up display housing) such that direction in which the base material is stretched in a longitudinal direction parallels the virtual image viewing direction (col. 2, lines 57-60).
Regarding claim 6, Bordo discloses, in figures 1 and 2, a head-up display device (head-up display apparatus, figure 1) provided with the translucent cover member (22, combiner) (col. 3, lines 23-36), head-up display device (head-up display apparatus, figure 1) comprising:  the housing (26, head-up display housing) having an opening (see annotated figure 1 below); and a display that displays, onto a projection member (12, windshield), a virtual image based on the display light transmitted through the 
Regarding claim 7, Bordo discloses, in figures 1 and 2, a head-up display device (head-up display apparatus, figure 1) mounted in a vehicle, the head-up display device (head-up display apparatus, figure 1) (col. 3, lines 23-36), a housing (26, head-up display housing) having an opening (see annotated figure 1 below); a translucent cover member (22, combiner) that covers the opening (see annotated figure 1 below) of the housing (26, head-up display housing) and transmits a display light (col. 2, lines 45-57), wherein the translucent cover member includes: a base material made of a translucent resin (col. 3, lines 30-31 discloses a polycarbonate acrylic), a display that displays, onto a projection member (12, windshield) (col. 2, lines 61-63), a virtual image based on the display light transmitted through the translucent cover member (col. 2, lines 57-63), wherein when the base material of the translucent cover member  is stretched (col. 3, lines 30-31 discloses a polycarbonate acrylic; Examiner notes a lightweight, high-performance resin that possesses a unique balance of toughness, dimensional stability, optical clarity, high heat resistance, and excellent electrical resistance), a display luminance reduction suppressing axis is created in the base material of the translucent cover member (22, combiner) (figure 3; Examiner notes that the luminance would reduce due to the anti-reflective coating), and wherein the translucent cover member (22, combiner) is disposed in the housing such that the a direction in which the base material is stretched in a longitudinal direction parallels a virtual image viewing direction (col. 2, lines 57-60).

Vrachan discloses a moth eye layer (AR, anti-reflective coating) that is formed on the base material and suppresses reflection of light (paragraph 0086 and figure 3).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Bordo with the moth eye layer of Vrachan for the purpose of allowing the light to pass through without reflecting the light.
Regarding claim 8, Bordo discloses, in figures 1 and 2, a head-up display device (head-up display apparatus, figure 1) mounted in a vehicle, wherein the translucent cover member (22, combiner) is disposed in the housing such that a direction in which the translucent cover member is unwound from a state wound around a winding shaft parallels the virtual image viewing direction (col. 2, lines 57-60 and figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872